Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00587-CV

                                  IN THE INTEREST OF C.S.K.

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-17273
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 29, 2017

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On August 18, 2017, appellant Lynn M. Kolb was held in contempt for violating certain

provisions of a prior final decree of divorce. On September 19, 2017, appellant filed a notice of

appeal seeking to appeal the trial court’s order of contempt. This court does not have jurisdiction

to review contempt orders by direct appeal. See, e.g., Norman v. Norman, 692 S.W.2d 655, 655

(Tex. 1985); Chavira v. Quarry Hills Mgmt., LLC, 458 S.W.3d 561, 565–66 (Tex. App.—El Paso

2014, pet. denied). Contempt orders may only be reviewed by an application for a writ of habeas

corpus, if the contemnor has been confined, or by a petition for a writ of mandamus, if the

contemnor has not been confined. See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex

parte Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985); Chavira, 458 S.W.3d at 566.
                                                                                       04-17-00587-CV


       We therefore ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction, without prejudice to refiling this action as a petition for writ of

mandamus. See Rosser, 902 S.W.2d at 962; Chavira, 458 S.W.3d at 566. In response, appellant

filed a motion to dismiss the appeal without prejudice to refiling this action as a petition for writ

of mandamus. After reviewing appellant’s motion, we grant the motion to dismiss and dismiss the

appeal for want of jurisdiction.

       In addition, this court had previously granted a stay of all proceedings with regard to this

matter. After the trial court, the Honorable David A. Canales presiding, rendered its order of

contempt, it also granted an order of severance. Thereafter, appellant filed her notice of appeal —

the appeal we are now dismissing. However, appellant also filed a petition for declaratory

judgment, or alternatively, for modification. In that petition, appellant sought a declaration that

the trial court lacks jurisdiction over C.S.K. because she is not a child. Mother also sought to

modify the decree and asked for additional relief. Appellant’s newly-filed matter was assigned to

the Honorable Cathy Stryker. After contacting Judge Stryker’s court, this court learned that a trial

on appellant’s matter was scheduled to begin on October 9, 2017, at 8:30 a.m.

       After appellant filed her notice of appeal, appellee, Carl J. Kolb, filed an emergency motion

in this court, asking that we stay all proceedings in this matter, including the proceedings in Judge

Stryker’s court, pursuant to Rule 29.5 of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 29.5. After reviewing both the motion for stay and appellant’s response to the motion, we

ordered all trial court proceedings relating to this matter, including any proceedings in Judge

Stryker’s court stayed pending further order of this court. See id. Given that we have now

dismissed the appeal, we order our previous stay lifted.

                                                   PER CURIAM



                                                 -2-